EXECUTION VERSION



Exhibit 10.03


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
February 6, 2015, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed under
the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and each
individually, a “Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”), the Lenders (as defined below) party hereto and DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
W I T N E S S E T H:
WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009 and amended and restated as of August 1, 2013, and as further
amended by that certain First Amendment to Credit Agreement dated as of May 30,
2014 (the “Credit Agreement”);
WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and
WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.
NOW, THEREFORE, it is agreed:
I.Amendments to the Credit Agreement.
1.    The definition of “Sanctioned Person” appearing in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the text “or” appearing
immediately prior to clause (b) therein and (ii) inserting the following text
immediately after the text “administered by OFAC” appearing therein: “, or (c)
each as amended, supplemented or substituted from time to time, a country,
nation, territory, entity (or equivalent) or individual which is subject to
Sanctions”.
2.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:
“Sanctions” shall mean general trade, economic or financial restrictions,
sanctions or embargoes imposed, administered or enforced from time to time by
the government of the United States of America and administered by OFAC, the
United Nations Security Council, the European Union, or a member state of the
European Union, each as amended, supplemented or substituted from time to time.


3.    Section 3.22 of the Credit Agreement is hereby amended by adding the
following text to the end thereof:
“No Borrower (a) is using or will use the proceeds of any Extension of Credit
hereunder for the purpose of financing or making funds available directly or
indirectly to any Sanctioned Person, to the extent such financing or provision
of funds would be prohibited by Sanctions or would otherwise, to the knowledge
and belief of such Borrower, cause any person to be in breach of Sanctions, (b)
is



Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------



contributing or will contribute or otherwise make available directly or
indirectly the proceeds of any Extension of Credit hereunder to any other person
or entity for the purpose of financing the activities of a Sanctioned Person, to
the extent such contribution or provision of proceeds would be prohibited by
Sanctions or would otherwise, to the knowledge and belief of such Borrower,
cause any person to be in breach of Sanctions and (c) has, or will knowingly, do
business, enter into transactions or store with, purchase or receive money from,
transport from/to/with, sell goods or give money to, a Sanctioned Person, in
each case, to the extent such action would be prohibited by Sanctions. To the
best of the Borrowers’ knowledge, no Credit Party or any subsidiary thereof is a
Sanctioned Person.”
4.    Section 5.9(a) of the Credit Agreement is hereby amended by amending and
restating the table appearing therein as follows:
Period
Ratio
January 1, 2013 through and including June 30, 2013
1.90 to 1.00
July 1, 2013 through and including September 30, 2013
1.80 to 1.00
October 1, 2013 through and including December 31, 2013
1.85 to 1.00
January 1, 2014 through and including March 31, 2014
1.85 to 1.00
April 1, 2014 through and including September 30, 2014
1.70 to 1.00
October 1, 2014 through and including March 31, 2015
1.50 to 1.00
April 1, 2015 and thereafter
1.90 to 1.00



5.    Section 5.9(b) of the Credit Agreement is hereby amended by deleting the
ratio appearing therein applicable to the period from October 1, 2014 through
and including December 31, 2014 and inserting in lieu thereof “7.90 to 1.00”.
6.    Section 6 of the Credit Agreement is hereby amended by adding the
following new Section 6.15 thereto:
“Section 6.15 Sanctions.
The Borrowers shall (a) not contribute or otherwise make available the proceeds
of any Extension of Credit hereunder, directly or indirectly, to any person or
entity (whether or not related to any Credit Party or member of its group of
companies) for the purpose of financing the activities of any Sanctioned Person,
to the extent such contribution or provision of proceeds would be prohibited by
Sanctions or would otherwise, to the knowledge and belief of such Borrower,
cause any person to be in breach of Sanctions; (b) not fund all or part of any
repayment of any Extension of Credit hereunder out of proceeds derived from
transactions which would be prohibited by Sanctions or would otherwise cause any
person to be in breach of Sanctions; and (c) ensure that appropriate controls
and safeguards are in place designed to prevent any proceeds of any Extension of
Credit hereunder from being used contrary to clause (a) above.”
II.    Miscellaneous Provisions.
1.    In order to induce the Administrative Agent and the Lenders to enter into
this Second Amendment, each Credit Party hereby represents and warrants that (i)
no Default or Event of Default exists as of the Second Amendment Effective Date
(as defined below), both immediately before and after giving effect to this
Second



Americas 90391411 (2K)
2
 




--------------------------------------------------------------------------------



Amendment on such date, (ii) all of the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the Second Amendment Effective Date, both
immediately before and after giving effect to this Second Amendment on such
date, with the same effect as though such representations and warranties had
been made on and as of the Second Amendment Effective Date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date, (iii) the execution, delivery and performance of this
Second Amendment has been duly authorized by all necessary action on the part of
each Credit Party, has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against each of them in accordance with its terms, except to the
extent that the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (iv)
the execution and delivery hereof by each Credit Party and the performance and
observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party.
2.    The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Credit Party Obligations and Liens thereunder, are valid and
enforceable against the Credit Parties in every respect and all of the terms and
conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind and (y) the perfected
status and priority of each Lien and security interest created under any Credit
Document remains in full force and effect in accordance with the requirements of
the Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Second
Amendment Effective Date, both immediately before and immediately after giving
effect to this Second Amendment on such date.
3.    This Second Amendment is limited precisely as written and, except as
expressly set forth herein, shall not constitute or be deemed to constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
4.    This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Administrative Agent.
5.    THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW
OF THE STATE OF NEW YORK.
6.    This Second Amendment shall become effective as of December 31, 2014 (the
“Second Amendment Effective Date”) when each of the following conditions shall
have been satisfied:
(i)    the Company shall have paid to the Administrative Agent for the benefit
of each Lender which has executed and delivered a counterpart hereof as provided
in following clause (ii) on or prior to 5:00 p.m. on February 6, 2015, an
amendment fee as set forth in the fee letter between the Company and the
Administrative Agent dated January 27, 2015 and delivered in connection with
this Second Amendment;
(ii)    the Borrowers, Alliance AG, and the Lenders constituting the Required
Lenders and the Administrative Agent shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: Casey Ferber
(facsimile number:  212-354-8113 / e-mail address: casey.ferber@whitecase.com);
and



Americas 90391411 (2K)
3
 




--------------------------------------------------------------------------------



(iii)    the Company shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, legal fees and expenses of White
and Case LLP) payable to the Administrative Agent to the extent due under the
Credit Agreement and the Work Fee Letter between the Company and the
Administrative Agent dated January 27, 2015 and delivered in connection with
this Second Amendment.
7.    This Second Amendment constitutes a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents. No provision of this Second
Amendment may be amended, modified, waived or supplemented, except as provided
in Section 9.1 of the Credit Agreement.
8.    By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Credit Party Obligations of the Credit Parties shall be fully
guaranteed pursuant to the Guarantees and shall be fully secured pursuant to the
Credit Documents, in each case in accordance with the respective terms and
provisions thereof and that this Second Amendment does not in any manner
constitute a novation of any Credit Party Obligations under any of the Credit
Documents.
9.    From and after the Second Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
10.    Upon the occurrence of the Second Amendment Effective Date, the Required
Lenders hereby waive any Event of Default that may have occurred prior to the
effectiveness of this Second Amendment with respect to Sections 5.9(a) and (b)
of the Credit Agreement for the Calculation Period ended December 31, 2014.


[SIGNATURE PAGES TO FOLLOW]
    



Americas 90391411 (2K)
4
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first
written above.


COMPANY:
ALLIANCE ONE INTERNATIONAL, INC.




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:
Executive Vice President – Chief Financial Officer





By:     /s/ B. Lynne Finney                
Name:    B. Lynne Finney
Title:    Assistant Treasurer




DUTCH BORROWER:
INTABEX NETHERLANDS B.V.




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:    Authorized Signatory




FOREIGN GUARANTOR:
ALLIANCE ONE INTERNATIONAL AG




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:    Authorized Signatory

Signature page to Second Amendment
Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------







DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender




By:     /s/ Michael Shannon                
Name:    Michael Shannon
Title:    Vice President




By:     /s/ Dusan Lazarov                
Name:    Dusan Lazarov
Title:    Director

Signature page to Second Amendment


Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By:        /s/ William O’Daly                

    Name: WILLIAM O’DALY
    Title: AUTHORIZED SIGNATORY


By:        /s/ Vipul Dhadda                

    Name: VIPUL DHADDA
    Title: AUTHORIZED SIGNATORY







Signature page to Second Amendment


Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




ING Belgium, Brussels, Geneva Branch




By:        /s/ Serge Stolitza                

    Name: SERGE STOLITZA
    Title: GROUP HEAD


By:        /s/ Ko Osinga                    

    Name: KO OSINGA
    Title: HEAD OF CREDIT RISK







Signature page to Second Amendment


Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




STANDARD CHARTERED BANK




By:        /s/ Steven Aloupis                

    Name: STEVEN ALOUPIS A2388
    Title: MANAGING DIRECTOR
CAPITAL MARKETS


By:        /s/ Hsing H. Huang                

    Name: HSING H. HUANG
    Title: ASSOCIATE DIRECTOR
STANDARD CHARTERED BANK NY







Signature page to Second Amendment


Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




GOLDMAN SACHS BANK USA, as a Lender




By:        /s/ Michelle Latzoni                

    Name: Michelle Latzoni
    Title: Authorized Signatory





Signature page to Second Amendment


Americas 90391411 (2K)
 
 




--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




Natixis, New York Branch




By:        /s/ Paolo Salvi                    

    Name: Paolo Salvi
    Title: Executive Director


By:        /s/ David Pershad                

    Name: David Pershad
    Title: Managing Director





Signature page to Second Amendment


Americas 90391411 (2K)
 
 


